Citation Nr: 0423007	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  04-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensable ratings for service-connected 
scars of the left upper arm (minor extremity) effective after 
June 3, 2002. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Army from 
July 1944 to June 1946 and in the United States Air Force 
from March 1952 to September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In response to an August 5, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A scar of the medial left upper arm is manifested by 
underlying tissue loss, adherence to the bone, and no current 
tenderness; a scar of the lateral left upper arm is 
manifested by muscle and subcutaneous tissue loss and no 
current tenderness; there is decreased sensation present 
around the scars. 

3.  A scar of the medial left upper arm measures 
approximately 4 to 6 square centimeters and a scar of the 
lateral left upper arm measures approximately 7.5 to 9 square 
centimeters in size.

CONCLUSION OF LAW

The schedular criteria for two separate compensable ratings 
of 10 percent for a scar of the medial left upper arm and a 
scar of the lateral left upper arm have not been met under 
the old and amended schedules for evaluating skin disorders, 
effective after June 3, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.118, Diagnostic Code 7804 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the November 2002 rating decision, 
April 2003 rating decision, November 2003 Statement of the 
Case (SOC), and June 2004 rating decision, which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for the rating 
assigned.  The SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim, including 
the law and implementing regulations of the VCAA.  Lastly, in 
correspondence dated in December 2003, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran in December 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board notes that the VCAA notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  The 
Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the 
veteran was afforded several VA examinations.  The RO 
scheduled the veteran for a personal hearing before a Hearing 
Officer in March 2004, but the veteran failed to appear.  The 
veteran has made no attempt to explain his absence or to 
request a rescheduling of the hearing.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

In a March 2001 rating decision, the RO granted service 
connection for a "scar" of the left upper arm and assigned 
an initial rating of 10 percent under Diagnostic Code 7804, 
effective from March 20, 2000.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).  In May 2002, the veteran filed VA Form 21-
4138 in which he requested a reevaluation of his service-
connected gunshot wounds.  In a November 2002 rating 
decision, the RO, in part, reduced the 10 percent rating for 
service-connected "scars" to 0 percent, effective from June 
4, 2002 (date of VA examination).  The RO advised the veteran 
that because there was no change in his combined evaluation 
(40 percent) or in the payments made to him, the RO was not 
required to provide the veteran with notice of a proposed 
reduction in rating.  See 38 C.F.R. § 3.105(e) (2003) 
(providing that where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared setting 
forth all material facts and reasons).  

An April 2003 RO rating decision continued the noncompensable 
rating for service-connected "scars."  In June 2003, the 
veteran filed a notice of disagreement with the April 2003 
rating decision.  The veteran confined his disagreement to 
the decision by the RO to reduce the 10 percent rating to a 
noncompensable rating.  A Decision Review Officer affirmed 
the decision in the November 2003 SOC.  In a June 2004 rating 
decision, the RO decided that clear and unmistakable error 
had been committed in assigning a single evaluation of scar 
of the left upper arm in the March 2001 rating decision.  The 
RO assigned two separate 10 percent evaluations, one for the 
medial left upper arm scar and one for the lateral left upper 
arm scar, under Diagnostic Code 7804, effective from March 
20, 2000.  The RO assigned two noncompensable evaluations for 
the two scars under Diagnostic Code 7804, effective from June 
4, 2002. 

The Board notes that the rating criteria for evaluating skin 
disorders were changed, effective August 30, 2002.  Amendment 
to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833 (2003)) [Amendment to Part 4].  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The November 2002 rating decision and 
November 2003 SOC show that the RO evaluated the veteran's 
disability under the old and amended rating criteria.  The 
November 2003 SOC cited the old and amended rating criteria.  

The June 4, 2002 VA examination report shows that a physical 
examination of the anterior medial aspect of the proximal 
left arm revealed a 3 centimeter by 1.5 centimeter scar 
consistent with a bullet entry wound.  It showed a 0.8 
centimeter of depression with underlying tissue loss of 
muscle group 5.  It had puckering and slight adhesion.  It 
was nontender.  No keloid formation was noted.  It was flesh 
toned.  On the lateral aspect of the left arm in the region 
of the distal deltoid attachment was a 6 centimeter by 1.5 
centimeter scar, which was flesh toned.  It was non-nodular, 
nonadherent, and nontender, without keloid formation or 
depression.  

The December 2002 VA examination report shows that the 
veteran complained of a numbing and tingling sensation 
present on his whole left arm, mostly pronounced around his 
scar.  The physical examination revealed a 3 centimeter long 
scar on the left humerus with no subcutaneous tissue loss but 
the scar was adherent to the bone.  Another scar was present 
on the left mid humerus biceps area.  It was 5 centimeters 
long with no keloid present.  There was some part of the 
muscle and subcutaneous tissue loss.  Muscle group 5 was 
involved.  The scar was not tender.  There was decreased 
sensation present around the scars to light tough and 
pinprick.

The Board notes that in a claim for an increased rating, the 
most recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The entire history, 
however, must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  To ensure that the Board 
interprets the June 2002 and December 2002 VA examination 
reports in the context of the whole recorded history so that 
the current rating accurately reflects the elements of 
disability present, the Board also reviewed service medical 
records and all other medical evidence of record (VA 
treatment records dated from March 1976 to November 2001, VA 
examination reports, private treatment records) pertaining to 
the history of the service-connected scars.  

In particular, the September 2000 VA examination report shows 
that the veteran complained of some mild tenderness in the 
entrance exit wound in the arm.  The examiner noted that the 
gunshot wound scars were well healed with no keloid 
inflammation or ulceration.  The physical examination 
revealed an entrance wound that measured 4 centimeters along 
with about a 1 centimeter deep tissue defect.  The exit wound 
measured 5 centimeters long with probable involvement of some 
mild muscle loss of the biceps and triceps.  There was no 
significant tissue defect.  The entrance and exit wounds were 
tender on palpation, "but not exquisitely so."  The 
examiner noted several diagnoses including persistent left 
arm tenderness. 

The April 1992 VA examination report shows that an 
examination revealed that the left arm entrance scar was 
indented 1.0 centimeter with subdermal attachment and 
tenderness to palpation.  The left arm exit scar was indented 
7 millimeters with local muscle atrophy where it exited.  

Under the old rating criteria of Diagnostic Code 7804, a 10 
percent rating is assigned for scars that are superficial, 
tender, and painful on objective demonstration.  

The most recent evidence, VA examination reports dated in 
2002, showed that the medial left upper arm scar was 
manifested by underlying tissue loss, adherence to the bone, 
and nontenderness.  The lateral left upper arm scar was 
manifested by muscle and subcutaneous tissue loss, 
nonadherence to the bone, and nontenderness.  There was also 
decreased sensation present around the scars, which confirmed 
the veteran's complaints of a numbness and tingling 
sensation.  Earlier VA examinations conducted in April 1992 
and September 2000, however, revealed scars that were tender 
on palpation.  

The Board must also consider whether the veteran is entitled 
to a rating in excess of 10 percent under any other 
diagnostic code.  The other diagnostic codes are not 
applicable, do not assign ratings in excess of 10 percent, or 
involve symptomatology that overlaps with the symptomatology 
associated with another disability that is service-connected.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (scars, disfiguring, 
head, face, or neck), Diagnostic Code 7801 (scars, third 
degree burns), Diagnostic Code 7802 (scars, second degree 
burns), Diagnostic Code 7803 (scars, superficial, poorly 
nourished, with repeated ulceration), Diagnostic Code 7805 
(scars, rated on limitation of function of part affected, 
i.e., limitation of motion in the shoulder) (2002).  The 
Board notes that service connection has been established for 
moderate residuals of perforating gunshot wound to the left 
upper arm to muscle group V with mild paresthesia.  The RO 
rating decisions dating as far back as in 1946 show that the 
gunshot residuals' rating contemplates diminished range of 
motion, muscle loss, pain, weakness, fatigability, 
paresthesia, and muscle tissue loss.  

Under the amended schedule for evaluating skin disorders, a 
10 percent rating is assigned for painful superficial scars 
under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003).  The new schedule specifically defines 
"superficial" scars and "deep" scars.  The veteran's scars 
are the latter as they are associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
2 (2003).    

The clinical data, however, preclude a rating in excess of 10 
percent under the new schedule.  Specifically, the veteran's 
scar of the medial left upper arm measures approximately 4 to 
6 square centimeters and the scar of the lateral left upper 
arm measures approximately 7.5 to 9 square centimeters in 
size.  The scars measure less than the dimension of 39 square 
centimeters necessary to warrant a 10 percent rating under 
the revised version of Diagnostic Code 7801.  The other 
diagnostic codes are not applicable, do not assign ratings in 
excess of 10 percent, or involve symptomatology that overlaps 
with the symptomatology associated with the service-connected 
residuals of gunshot wound to the left upper arm.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (disfigurement of the head, 
face, or neck), Diagnostic Code 7802 (scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion), Diagnostic Code 7803 (scars, superficial, 
unstable), Diagnostic Code 7805 (scars, rated on limitation 
of function of affected part, i.e., limitation of motion in 
the shoulder) (2003).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's scars of the left upper arm cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to a compensable rating after June 3, 2002, for a 
scar of the medial left upper arm is denied.

Entitlement to a compensable rating after June 3, 2002, for a 
scar of the lateral left upper arm after is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



